DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 2, 18 and 19 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the 112B rejection, the phrase "similar material" will be interpreted to mean any material that can be used as a separator for batteries.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-8, 13-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2012/0028091 A1).

Regarding claim 1, Park teaches a battery comprising:
an enclosure (Park [0039] conductive metal for the battery case 120);
an electrode stack comprising a separator material positioned between an anode and a cathode, wherein the electrode stack is characterized by a first side from which a plurality of electrode tabs extend, a second side opposite the first side, a third side, and a fourth side opposite the third side (Figure 1, positive electrode plate 111, separator 113, negative electrode plate 112; the electrode assembly having first, second, third, and fourth sides in which tabs extend from the first side); and
a wrapping seated on a first surface of the electrode stack and extending beyond an edge of each of the second side, the third side, and the fourth side of the electrode stack a distance equal to or greater than a thickness of the electrode stack (Figure 6A and 6B, [0059] protective tapes 117c and 117d are on a first surface of the electrode assembly and extend beyond an edge of the second, third and fourth sides; tapes surround the electrode assembly so they are provided at a distance greater than the thickness of the electrode stack), wherein the wrapping is adhered to a second surface of the electrode stack opposite the first surface of the electrode stack on each of the second side, the third side, and the fourth side of the electrode stack (Figure 6A, [0059] wrapped around the electrode assembly).

Regarding claim 2, Park teaches all the claim limitations of claim 1. Park further teaches wherein the wrapping and the separator material comprise similar materials ([0056] protection tapes are made of aramid fiber which is an aromatic polyamide; polyamides/polymers are commonly used as separators).

Regarding claim 4, Park teaches all the claim limitations of claim 1. Park further teaches wherein the battery further comprising electrolyte at least partially absorbed within the wrapping (Park [0041] electrolyte is injected within the battery case; known that separator materials can absorb electrolyte so it would be anticipated that the protection tapes can absorb an electrolyte).

Regarding claim 7, Park teaches all the claim limitations of claim 1. Park further teaches wherein the enclosure comprises a conductive enclosure maintained at an electrical potential of the anode (Park [0039] conductive metal for the battery case 120 and may serve as a terminal, can be a terminal for an anode or a cathode).

Regarding claim 8, Park teaches all the claim limitations of claim 1. Park further teaches wherein the electrode stack comprises a wound configuration, and wherein an exterior of the wound configuration comprises anode current collector material (Figure 2, wound configuration with the electrode plates being in the exterior of the wound configuration).

Regarding claim 13, Park teaches a battery comprising:
a conductive enclosure (Park [0039] conductive metal for the battery case 120);
an electrode stack comprising an anode, a cathode, and a separator positioned between the anode and the cathode, wherein the anode and the cathode include conductive tabs extending from a first end of the electrode stack (Figure 1, positive electrode plate 111, separator 113, negative electrode plate 112; the electrode assembly having first, second, third, and fourth sides in which tabs extend from the first side), and wherein the conductive enclosure is maintained at an operating potential of the anode (Park [0039] conductive metal for the battery case 120 and may serve as a terminal, can be a terminal for an anode or a cathode);
a wrapping extending about an exterior of the electrode stack (Park Figure 6A and 6B, [0059] protective tapes 117c and 117d wraps around the electrode assembly);
and electrolyte incorporated with the electrode stack and the wrapping (Park [0041] electrolyte is injected within the battery case and is incorporated with the electrode assembly and the protective tapes).

Regarding claim 14, Park teaches all the claim limitations of claim 13. Park further teaches wherein the wrapping encases all exterior surface of the electrode stack but for a surface of the first end of the electrode stack (Park Figures 6A and 6B, [0059] protective tapes 117c and 117d covers the exterior surfaces of the electrode stack except for the first end of the electrode stack where the terminals protrude from the casing).

Regarding claim 15, Park teaches all the claim limitations of claim 13. Park further teaches wherein the anode and the cathode each comprise a current collector having electrode active material on a first surface of the current collector and on a second surface of the current collector opposite the first surface of the current collector (Park [0035] active materials can be coated on the electrode plates, coating can be applied to both sides of the electrode plates).

Regarding claim 16, Park teaches all the claim limitations of claim 15. Park further teaches wherein the anode and the cathode are wound about one another from a proximal end of each of the anode and the cathode to a distal end of each of the anode and the cathode (Park Figure 2 electrode assembly is in a wound shape).  

Regarding claim 18, Park teaches all the claim limitations of claim 13. Park further teaches wherein the wrapping comprises a material similar to the separator of the electrode stack (Park [0041] electrolyte is injected within the battery case; known that separator materials can absorb electrolyte so it would be anticipated that the protection tapes can absorb an electrolyte).

Regarding claim 19, Park teaches a battery comprising:
a metal enclosure, the metal enclosure housing: (Park [0039] conductive metal for the battery case 120);
an electrode stack comprising an anode, a cathode, and a separator positioned between the anode and the cathode, wherein the anode and the cathode include conductive tabs extending from a first end of the electrode stack (Figure 1, positive electrode plate 111, separator 113, negative electrode plate 112; the electrode assembly having first, second, third, and fourth sides in which tabs extend from the first side), and wherein the  anode is coupled to the metal enclosure (Park [0039] conductive metal for the battery case 120 and may serve as a terminal, can be a terminal for an anode or a cathode);
a wrapping comprising a material similar to the separator ([0056] protection tapes are made of aramid fiber which is an aromatic polyamide; polyamides/polymers are commonly used as separators), the wrapping coupled about an exterior surface of the electrode stack (Park Figure 6A and 6B, [0059] protective tapes 117c and 117d wraps around the electrode assembly);
and electrolyte material (Park [0041] electrolyte is injected within the battery case and is incorporated with the electrode assembly and the protective tapes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0028091 A1) as applied to claims 1 and 2 above, and further in view of Kim et al. (US 2010/0310912 A1-hereinafter Kim).

Regarding claim 3, Park teaches all the claim limitations of claim 2. Park teaches the protective tapes being applied to the electrode assembly and the electrode assembly comprising a separator, however, fails to teach wherein a thickness of the separator and protective tapes.

Kim discloses an electrode assembly having a finishing tapes wrapped around the electrode assembly. Kim is analogous with Park as both have tapes wrapped around the electrode assembly to secure the electrode assembly. Kim teaches wherein the separator has a thickness of 20 micrometers and the thickness of the finishing tape can be between 15-30 micrometers (Kim [0056-0057] examples 1,2 and comparative examples 1,2; [0028] finished tape thickness is 22 micrometers). Kim teaches that the finishing tape 30a is attached to the terminal in a wound state and that the thickness is used in such a way such that the finishing tape can fasten the electrode assembly and prevent the electrode assembly from unwinding (Kim [0041-0043]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to alter the thickness of the protective tape of Park to be thicker than the separator as taught by Kim such that the finishing tape can fasten the electrode assembly and prevent the electrode assembly from unwinding. The limitation of claim 3 is considered a design choice that can be altered by a skilled artisan. 

	Regarding claim 5, Park teaches all the claim limitations of claim 1. Park teaches the protective tapes being wrapped around the electrode assembly and wherein a protective tape 117b is wrapped around the electrode tabs, but fails to teach wherein the protective tape further extends beyond an edge of the first side of the electrode stack from which the plurality of electrode tabs extend.
Kim discloses an electrode assembly having a finishing tapes wrapped around the electrode assembly. Kim is analogous with Park as both have tapes wrapped around the electrode assembly to secure the electrode assembly. Kim teaches wherein the finishing tape 30e wraps around the entire outer surface of an electrode group 20 and includes the entire terminal portion of the electrode group in a wound direction (Kim Figure 6, [0049]) to fasten the electrode assembly more effectively and the prevent the volume expansion of the electrode assembly ([0049]). The teaching of the finishing tape wrapping around the entire terminal portion of the electrode group suggests that a top portion where the electrode tabs extend could be covered with a finishing tape to prevent the volume expansion of the electrode assembly.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the protective tape of Park to extend over a region in which the electrode tabs extend (relating to the first side in claim 5) such that volume expansion of the electrode assembly is prevented and to fasten the electrode assembly together. The teaching of Kim’s finishing tape covering the entire terminal portion of the electrode group allows for the finishing tape to be placed on the surface wherein the electrode tabs protrude.

Regarding claim 6, modified Park teaches all the claim limitations of claim 5. The modification in claim 5 teaches wherein the protective tape is applied to a region of a first side of the electrode assembly wherein the electrode tabs protrude, however, fails to teach of the wrapping extending beyond the edge of the first side of the electrode stack characterized by a width less than or equal to a distance between ta first electrode tab and a second electrode tab of the plurality of electrode tabs. This is considered to be a design choice that can be done by a skilled artisan. A skilled artisan would use the teaching of Kim to provide the finishing tape wrapped around the electrode to fasten the electrode assembly and prevent the volume expansion of the electrode assembly. A skilled artisan would not want to extend the protective tapes to cover the electrode tabs so a skilled artisan would be able to adjust the width to a distance less than or equal to the distance between the first and second electrode tabs.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0028091 A1) as applied to claim 1 and 19 above, and further in view of Ahn et al. (US 2011/0117404 A1).

Regarding claims 9, 10 and 20, Park teaches all the claim limitations of claims 1 and 19. Park teaches of the electrode containing multiple anode, cathode and separator layers in a wound shape and active material layers being disposed on sides of the current collector, however, fails to teach of a plurality of individually stacked layers of each of the anode, cathode and separator materials as Park discloses a wound type battery that produces stacks when wound.

	Ahn discloses a lithium secondary battery having an external member  applied to the surface of the electrode assembly. Ahn is analogous with both Park and Kim as all have an additional layer wrapped around the electrode assembly of a battery. Ahn teaches of the electrode assembly being a stacked prismatic battery or a wound battery (Figures 7-8).

	Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the battery of Park to be either a wound type battery of a stacked prismatic battery as taught by Ahn. Both wound and prismatic batteries are well known in the art and would be an obvious design choice of a skilled artisan.

	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0028091 A1) in view of Lee (US 2004/0009391 A1). 
Regarding claim 17, Park discloses all the claim limitations of claim 16. Park teaches wherein the battery assembly is in a wound shape (Park Figure 2) and wherein the active material covers the current collector, but fails to teach wherein a distal end of the anode characterized by the anode active material on only the first surface of the current collector, and wherein the second surface of the current collector forms an exterior surface of the electrode stack. 

Lee discloses an electrode assembly for a lithium ion cell having a wound structure. Lee teaches wherein the negative electrode 33 is formed by winding a first stacked structure having a negative electrode starting portion 33a made of a first current collector. The negative electrode is coated on the negative electrode coated portion 33c by the active material 33b coated on at least one plane of the current collector (Lee [0042-0044]). By coating only one side of the current collector the overall thickness of the electrode assembly can be decreased (Lee [0042-0044]).

Therefore, it would have been obvious to a skilled artisan to only coat the distal end of the anode on only one side as this would decrease the electrode assembly. Additionally, the use of double sided or single sided electrodes is known in the art so it is considered to be a design choice. A skilled artisan could leave a portion of the anode current collector uncovered by the active material.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0028091 A1) in view of Ahn et al. (US 2011/0117404 A1) as applied to claim 10 above, and further in view of Ito et al. (JP 2019-064300- US equivalence US 2020/0313230 A1).

Regarding claim 11, modified Park teaches all the claim limitations of claim 10. Park fails to teach wherein an additional anode layer is positioned on an exterior of the wrapping of the electrode assembly.
Ito discloses an all solid state battery having a stacked structure. Ito teaches dummy electrodes are provided outside a solid electrolyte layer of the cell reaction zone 80 and provided in the cover layer 70 (Ito [0038-0041]). The dummy electrode contain the active material of the internal electrodes (Ito [0041]). The dummy electrode is provided in the cover layer 70/multilayered chip 60 to enhance the strength and inhibit water intrusion (Ito [0035]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate a dummy electrode into the battery module of Park on the outside of the finishing tapes so as to enhance the strength and inhibit water intrusion into the battery cell as taught by Ito.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0028091 A1) in view of Ahn et al. (US 2011/0117404 A1) and Ito et al. (JP 2019-064300- US equivalence US 2020/0313230 A1 as applied to claim 11 above, and further in view of  Lee (US 2004/0009391 A1).
Regarding claim 12, modified Park teaches all the claim limitations of claim 11. Modified Park teaches wherein an additional electrode is provided on the exterior of the battery, but fails to teach wherein the electrode only has active material disposed on a single surface of the anode current collector.
Lee discloses an electrode assembly for a lithium ion cell having a wound structure. Lee teaches wherein the negative electrode 33 is formed by winding a first stacked structure having a negative electrode starting portion 33a made of a first current collector. The negative electrode is coated on the negative electrode coated portion 33c by the active material 33b coated on at least one plane of the current collector (Lee [0042-0044]). By coating only one side of the current collector the overall thickness of the electrode assembly can be decreased (Lee [0042-0044]).

Therefore, it would have been obvious to a skilled artisan to coat the dummy electrode on only one surface as this would decrease the electrode assembly. Additionally, the use of double sided or single sided electrodes is known in the art so it is considered to be a design choice. A skilled artisan could leave a portion of the anode current collector uncovered by the active material.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0269436 A1). Lee discloses a pouch shaped battery cell having a protective film attached to the casing of the electrode assembly. The protective film is placed on every region of the electrode assembly, including the surface wherein the electrode tabs protrude, however, the placement of the protective film is on the housing and not within the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727